It is a bit difficult for me to perceive how the driver of an automobile, particularly a slow moving motor truck, can get his vehicle run into by a trolley car at an open street intersection, as the plaintiff did in this case, without himself being guilty of a want of care contributing to the accident. But there is reason for the conclusion that reasonable minds may differ concerning that question. Particularly is the latter true where the truck driver is held to have the privilege of first passage as against the colliding street car. It is on that phase of the case that my view is at variance with that of the majority.
True, it was held in Syck v. Duluth St. Ry. Co. 146 Minn. 118,177 N.W. 944, that a street car was a vehicle within the meaning of the right-of-way statute. It was so concluded definitely and unequivocally as a matter of statutory construction. There is no question but that the decision is in direct contradiction of the opinion about to be expressed; one which would not be entertained did I not feel that there is an error in the Syck case so clear that the result is beyond the protection of the rule of stare decisis. No rule of property, contract right or procedure is involved, and if error has been made no one will be harmed by correcting it. On the contrary, the law and its proper interpretation and application will be served, and there lies our paramount duty.
The right-of-way statute, so-called, came into our law first by section 22, c. 119, p. 164, L. 1917. Subdivision (2) was thereby added, reading as follows:
"The driver of any vehicle approaching or crossing a street or highway intersection shall give the right of way to any other vehicle approaching from its right on the intersecting street or highway, and shall have the right of way at such crossing over any vehicle approaching from his left on such intersecting street or highway. The provisions of this subdivision shall be applicable in boroughs, villages and cities, except at such street intersections therein where and when a police officer shall be in actual charge of the regulation of traffic at any such intersection of streets." *Page 329 
Of course, this language standing alone very properly could be held to include street cars, but at that such a result would follow only a most literal interpretation, one which would sweep within the scope of the law freight and passenger trains.
It is difficult to find a word in this flexible and sometimes nebulous language of ours with a more expansive meaning than vehicle. Language is a vehicle of thought; a pill a vehicle of medicine, and a dirigible a vehicle of the air. Standing alone, "vehicle" may refer to any one of them. The point is that when seeking to ascertain the meaning of the word it is in any case indispensible to study its context — a necessity given scant consideration and summary dismissal in the Syck case. When a new section is added to an old statute, and its meaning is controlled by a word of such elastic generality of application, it is somewhat appropriate for the judicial mind, in performing its duty of application and interpretation, to give some attention to the rest of the statute, the old body to which the new material is applied. If that process is not followed, the new member is apt to be deprived of its proper articulation and its intended function much imperiled.
The old statute, amended by the addition of the right of way subdivision in 1917, has been a part of our law for a long time. It was sections 1258, 1259, R.L. 1905, which later became the two paragraphs of section 65, c. 235, p. 320, L. 1913, a general rural highway act, the first section of which limited the scope of the law to highways "not included" within the limits of "any city, village, or borough except when highways within villages or cities are specifically specified." The two old paragraphs are these:
"When persons meet on any road or bridge, traveling with vehicles, each shall seasonably drive to the right of the middle of the traveled part of such road or bridge, so that the vehicles may pass without interference."
"The driver of any vehicle passing another vehicle traveling in the same direction shall drive to the left of the middle of the traveled part of the road, and, if such be of sufficient width to permit such passing, the driver of the leading vehicle shall not obstruct the same." *Page 330 
It goes without saying that the statute in that condition could not be stretched to include a street car or railroad train, for the very simple reason that the obvious purpose was to control only those vehicles not running on rails, and therefore having complete liberty of movement over any and all portions of the road.
If, in 1917 or at any other time, it had been the intention of the legislature in adding to this statute another rule, to make the new rule, and that only, applicable to trolley cars, it would not have been left to implication. The purpose would have been stated. For without such a statement, every rule of statutory construction known to legislature or judges would require the new rule to be limited in its application to the old subject matter.
There is nothing in the opinion in the Syck case, nor could anything have been put there, in derogation of the conclusions just stated. Instead of ascertaining the meaning of the legislature from the language of the whole statute as amended, the legislative field was invaded, and the supposed expediency of subjecting street cars to the right of way amendment was gone into. There resulted a holding (none the less remarkable because without the statute neither street cars nor auto had the right of way), which, given logical application, now requires a street car, packed with citizens having a right to proceed without undue interruption, to stop and yield the right of prior passage to an automobile, motor-cycle, bicycle, pop-corn wagon, or wheel-barrow approaching the intersection from the right and due to arrive there at about the same time as the street car. It too often subjects the right of the many to the convenience or whim of one person. Before my assent will be yielded to any such result, from the application of the statute, the legislature will have to do much more than it has done in the 1917 amendment of the "law of the road" to make clear a consequence which seems so indefensible.
But it is not upon that ground that this dissent is based. It is upon the single proposition that a street car, locomotive or train, being so clearly without the scope of the statute as itstood before the 1917 amendment, should not be considered as within the scope of the statute, as amended, for the simple reason that the legislature *Page 331 
must be taken to have used the word "vehicle" in the third section of the statute in the same sense in which it was used in the first two.